Citation Nr: 1607597	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  08-31 826	)
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a back disability.

2. Entitlement to service connection for a gastrointestinal disorder to include irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Marcella Coyne, Associate Counsel


INTRODUCTION

The Veteran had active service from June 2002 to December 2004 with service in Iraq and Kuwait from February 2003 to February 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida denying the Veteran entitlement to service connection for the above listed conditions.

The Veteran testified at a Travel Board hearing before the undersigned Veterans
Law Judge in June 2010; the hearing transcript has been associated with the claims file.

Moreover, the Board has considered documentation included in the Virtual VA system and the Veterans Benefits Management System (VBMS) in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The Board remanded this case for additional development once in December 2010 and again in September 2014.  The case has now been returned again for appellate review.


FINDINGS OF FACT

1.  A back disability did not manifest in service and is not shown by competent and credible evidence to have developed as a result of some established event, injury, or disease during active service. 

2. The Veteran's IBS was incurred in service while serving in the Persian Gulf War in the Southwest Theater of operations.


CONCLUSIONS OF LAW

1. A back condition was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015). 


2. A gastrointestinal disorder characterized as IBS was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  Prior to initial adjudication, two letters dated December 2007 and January 2011 satisfied the duty to notify provisions with regard to the Veteran's service connection claims.  Although the Board acknowledges that it is unclear whether the earlier December 2007 VCAA letter informed the Veteran of the elements of service connection, the January 2011 VCAA letter did.  As such, any failure in the December 2007 notice is non-prejudicial.

Notably, the AOJ was directed to collect outstanding VA medical treatment records and personnel records in the December 2010 Board remand decision, and to collect any VA treatment records outstanding since November 2011 in the September 2014 Board remand decision.  Moreover, the September 2014 decision also specifically directed the AOJ to obtain "a copy, if in existence, of an October 2005 Gulf War Registry Examination Report," and document efforts to obtain that record.  This directive was issued based on hearing testimony in which the Veteran's representative identified an October 2005 Gulf War Registry Examination.  

With regard to the duty to assist, the Veteran's service treatment records, VA medical treatment records, and personnel records have been obtained.  VA treatment records extend from August 2005 through April 2015.  Additionally, a review of the VBMS claims file reveals that a search for a Gulf War registry examination was conducted and resulted in the procurement of an August 2009 Gulf War Registry Examination Report, with follow-up examinations in October 2009.  The record also reflects that a search of all VA treatment records was performed, and that no other Gulf War Registry Examination Report was found.

When the Board remands a claim to the RO it has a duty to ensure substantial compliance with the directives contained in that remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  Here, with regard to the procurement of documents listed above and the documentation of efforts to locate the Gulf War Registry Examination Report, the Board is satisfied that the AOJ substantially complied with both remand decisions.

 Moreover, consistent with the duty to assist, according to McLendon v. Nicholson, if required to adequately adjudicate a claim, VA must provide a medical examination assessing the Veteran's claimed disabilities or conditions.  See generally 20 Vet. App. 79 (2006).  Such a medical examination is adequate when it describes the disability in sufficient detail such that the examiner's evaluation of the disability is "fully informed."  Barr v. Nicholson, 21 Vet App. 303, 311 (2007).  A medical examination is "fully informed" when the examiner has sufficient facts upon which to base an opinion relevant to the issue at hand.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  

Here, two examinations were conducted, one in May 2011 and another in February 2015.  The May 2011 examination resulted from a directive in the December 2010 remand decision to provide an etiology opinion for both the Veteran's back condition and her IBS condition, opining as to the underlying causes of each condition, and whether they were related to any in-service, event, condition, or occurrence.  However, this examination was later deemed to be inadequate in the September 2014 remand decision.  That decision directed the AOJ to provide the Veteran with a new examination with etiology opinions for both conditions.  

With regard to the Veteran's back condition, the September 2014 remand decision specifically directed the AOJ to consider the Veteran's Board hearing testimony regarding an injury to her back during basic training.  Upon review of the February 2015 examination, Board is satisfied that the AOJ substantially complied with the September 2014 remand decision.  See generally Stegall, 11 Vet. App. 268.  Moreover, the February 2015 examination was adequate because it included thorough review of the VBMS claims files and VA treatment records, described the Veteran's past lay statements regarding her back injury in service, and was based on an in-person examination with objective medical testing where appropriate. 

As for the Veteran's IBS condition, because the benefit is being granted, a Stegall discussion regarding VA compliance with the prior Board remand decisions in connection with the Veteran's IBS claim is unnecessary, as any lack of substantial compliance is non-prejudicial.

Additionally, as noted above, the Veteran testified at a hearing before the undersigned in June 2010.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the June 2010 hearing focused on the elements necessary to substantiate the Veteran's claim, and her testimony and the statements of her representative demonstrate that she had actual knowledge of the elements necessary to substantiate her claims.  See id; see also Procopio v. Shinseki, 26 Vet. App. 76 (2012).  Therefore, the Board has met its duty to assist pursuant to Bryant.

Finally, as there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009) (clarifying that the burden of showing that a notice error is prejudicial normally falls upon appellant).  Moreover, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of her claim, including the opportunity to present pertinent evidence.

II. Standards Governing Evidentiary Analysis and Burden of Proof

Although the Board is required to state the reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  As such, the analysis herein focuses on the most salient evidence and explains what it either shows or fails to show.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

Accordingly, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  

It is the Veteran's "general evidentiary burden" to establish the elements of his claim; in this case, the Veteran must establish the elements of service connection, which are outlined below in Part III.  See Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  However, benefits can only be denied where the Board finds that the preponderance of the evidence weighs against the Veteran's claim.  See id.  Additionally, when the positive evidence supporting a claim of benefits and the negative evidence indicating a denial of benefits is relatively equal, the Veteran is entitled to the benefit of the doubt and the claim should be granted.  See 38 U.S.C.A. §5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Fagan, 573 F.3d at 1287; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III. Elements of Service Connection

Service connection may be granted for a disability resulting from disease or injury that is incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to establish service connection for the claimed disorder on a direct basis, the three following criteria must be met: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  For the first criterion of a service connection claim, a disability is considered current so long as it exists at the time the claim is filed.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).  Moreover, certain diseases and conditions are exempt from the third element of service connection, and no nexus showing is required.  See e.g., 38 C.F.R. § 3.317.

Part A below will apply the foregoing laws and regulations to the Veteran's back condition.  Part B will apply the foregoing laws and regulations to the Veteran's IBS, and explain and apply specific laws and regulations that apply to Persian Gulf War Veterans who have certain enumerated diseases and conditions.

A. Back Condition

Here, during her June 2010 hearing, the Veteran testified that she hurt her back while completing a nine mile run with a ruck sack during basic training in 2002.  The Veteran further testified that at the time she weighed around 128 pounds, and that the rucksack combined with other materials, including her gun and helmet, weighed about 80 pounds.  During this run, the Veteran reported that she fell, but declined to go to sick call to avoid essentially being labeled weak.  She further stated that she had had back pain since then, that it was difficult for her to sit for long periods of time, that she used a brace, and that she sometimes had difficulty bending over.  Although there is no record that the Veteran was provided an exit examination upon separation from service, various Tampa VAMC records support a finding that the Veteran has suffered back pain in the past, but do not describe the circumstances of the basic training incident reported by the Veteran.  Moreover, consistent with the Veteran's statement that she did not go to sick call at the time of the incident, service treatment records from that time are negative for complaints of back pain.  It should be noted that service treatment records after 2002 are also negative for complaints of back pain.

The February 2015 VA examiner provided a brief summary of the testimony at the hearing as described above, and described that the Veteran's back function as consisting of an abnormal range of motion consisting of slightly limited flexion, with some tenderness in the tissue of the thoracolumbar spine, no arthritis, and no other significant diagnostic test findings.  The examiner further noted onset of this back pain in 2006, as reported by the Veteran in the August 2009 Gulf War Registry Examination Report.  Accordingly, the first element of service connection requiring a current disability has been met.

As to the Veteran's lay statements describing the incident in which she fell and hurt her lower back during a nine mile run at basic training in 2002, the Board finds the Veteran to be competent, because that fact is within her immediate ability to observe and remember, and credible because there is nothing in the record to refute that this event occurred.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

As to the nexus element of service connection, the probative evidence of record is as follows.  First, the February 2015 examiner opined that the Veteran's back condition was less likely than not related to service or, in other words, that there was a less than 50 percent probability that the Veteran's back condition was related to service.  In support of this etiology opinion the examiner explained that post-separation medical records reflect that the Veteran was involved in a car accident where she was hit from behind in October 2005 for which she was brought to the ER.  Although at x-ray of her spine taken at that time reveals that her spine was normal, a later x-ray taken at the Tampa VAMC in 2009 revealed "mild narrowing posteriorly at the L5-S1 level."  This x-ray was taken subsequent to the 2009 Gulf War Registry Examination Report in August 2009 in which the Veteran reported onset of lower back pain in 2006.  This reported onset is two years after separation from service, and approximately within one year of the car accident.  The examiner goes on to opine that the x-ray finding reflected in Tampa VAMC records from 2009 is more likely related to the October 2005 auto accident than service.  2004 intake and post-deployment assessment records from the Tampa VAMC are negative for back pain complaints, and there are no complaints of back pain in Tampa VAMC treatment records predating the October 2005 auto incident.

Although the Board has found that the Veteran's lay assertions regarding the in-service injury during basic training to be both credible and competent, the Board finds the February 2015 etiology opinion to be more probative because it is consistent with the Veteran's treatment records, and because the Veteran is not herself competent to render the etiology opinion in this case.  

In so finding the Board notes that because there no universal rule as to the competency of lay testimony on medical etiology, the Board must determine on a case-by-case basis whether a particular medical condition is a type of condition a lay person may competently testify to.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  In this case, unlike falling during basic training, determining the origin of the Veteran's back pain, particularly in light of her reported onset in 2006, the car accident she was involved in during October 2005, and the x-ray finding of narrowing of the spine, requires medical inquiry into biological processes, anatomical relationships, and physiological functioning.  Cf. 492 F.3d at 1377 n.4.  Such internal physical processes are not readily observable and are not within the competence of this Veteran, who has not been shown by the evidence of record to have medical training or skills.  As a result, the persuasive value of her lay etiology opinion is low.  Accordingly, the Board finds that there is no competent evidence that satisfies the nexus element of her service connection claim for her back condition.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

As such the Veteran's back condition does not satisfy the elements of service connection and the claim must be denied.

B. IBS

As previously mentioned above, certain diseases and conditions are exempt from the third element of service connection, and no nexus is required.  See e.g., 38 C.F.R. § 3.317.  For Veterans who have gastrointestinal conditions such as IBS, and who have served in the Persian Gulf War, if the Veteran meets the elements outlined below, a nexus is not required.  Id.  However, it should be noted that even where a Veteran of the Persian Gulf War does not meet the elements described below, he or she is not estopped from seeking service connection on a direct basis.  See generally Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Additionally, because, as explained below, the Board finds that the Veteran meets the service connection requirements pursuant to 38 C.F.R. § 3.317, a discussion of her representative's arguments about the relationship between IBS and the Veteran's service-connected posttraumatic stress disorder will not be discussed.  See 38 C.F.R. § 3.310 (2015).

First, for the purposes of service connection under the provisions of 38 C.F.R. § 3.317, as already mentioned, the Veteran must have served in the Persian Gulf War.  The Persian Gulf War is defined as the period beginning on August 2, 1990 and ending on a date thereafter prescribed by Presidential proclamation or law.  38 U.S.C.A. § 101(33).  To date no such proclamation has been made.  Since the Veteran's active service was from June 2002 to December 2004, she has met this element.

Second, 38 C.F.R. § 3.317(e) requires that the Veteran have served active duty in the "Southwest Asia theater of Operations," defined as Iraq, Kuwait, Saudi Arabia, Qatar, United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and all airspace above the foregoing locations.  Here, service personnel records, and more specifically a January 2004 Post-Deployment Questionnaire reflect that the Veteran served in both Iraq and Kuwait during her active service.  Accordingly, this Veteran meets the second requirement of service-connection pursuant to 38 C.F.R. § 3.317(e).

Third, the Veteran must have exhibited objective indications of a qualifying "chronic disease or infectious disease" during such service or, to a degree of 10 percent or more not later than December 31, 2016, which cannot be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests. 38 C.F.R. § 3.317 (a), (c).  Diagnostic Code 7319 (irritable colon syndrome) assigns a 10 percent evaluation for moderate manifestations with frequent episodes of bowel disturbance with abdominal distress.  38 C.F.R. § 4.114.  Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (a)(3).  

A "qualifying chronic disability" is defined as a chronic disability resulting from any of the following (or any combination of the following): (1) an undiagnosed illness; or (2) a medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms such as chronic fatigue syndrome (CFS), fibromyalgia, or, functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurological signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b)(1)-(13).

Moreover, functional gastrointestinal disorders are defined as a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  38 C.F.R. § 3.317 (a)(2)(i)(B)(3).  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  Id.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing. Id.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least three months prior to diagnosis.  Id.

Here, the record reflects that the Veteran has a diagnosis of "differential IBS," as reflected in September 2009 Tampa VAMC treatment records and as noted by the February 2015 examiner.  A diagnosis of irritable bowel syndrome with diarrhea was made on VA examination in May 2011.  Both August 2009 Tampa VAMC records and the February 2015 examiner note watery stool for one year.  The Veteran's lay statements at her June 2010 hearing are consistent with these records.  Moreover, service treatment records and personnel records indicate that the Veteran suffered from diarrhea during her deployment, and had an incident in August 2003 where she was found unconscious with diarrhea and complete loss of control of her bowels.  This incident was diagnosed as "viral gastroenteritis."  As to the severity of the Veteran's IBS, both August 2009 Tampa VAMC records and the February 2015 examiner note watery stool for one year, four times a week, and the February 2015 examination notes that the Veteran currently suffers "frequent episodes of bowel disturbance with abdominal distress."  

Accordingly, there is sufficient evidence to establish that the Veteran has exhibited signs of symptoms of IBS to a degree of 10 percent or more not later than December 31, 2016, consistent with Diagnostic Code 7319 and is therefore entitled to service connection for her IBS condition.  38 C.F.R. § § 3.317, 4.114.


IV. Conclusion

With regard to the Veteran's back condition, for the above reasons, the Board finds that the preponderance of the probative evidence of record weighs against the claim of service connection.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  Therefore, service connection for the Veteran's back condition is denied.

However, with regard to the Veteran's IBS, for the above reasons, the Board finds that the preponderance of the probative evidence of record supports entitlement to service connection.  Therefore, service connection for the Veteran's IBS condition is granted.









							(Continued on the next page)

ORDER

Entitlement to service connection for a back condition is denied.

Entitlement to service connection for IBS is granted.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


